ANDERSON, J.
It has been often held by this court that, to maintain a judgment by default against a corporation, the record or judgment entry must recite the fact that proof was made to the court that the person on whom process was served was at the time of service such an officer or agent of the defendant as by law, was authorized to receive service of process for and in behalf of the defendant. — Southern Home Co. v. Gillespie, 121 Ala. 295, 25 South. 564, and cases cited. The judgment entry discloses no such fact in the case at bar, nor does it appear elsewhere in the record. Yet the defendant is sued as a corporation.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.